Exhibit 10.1

September 15, 2006

Corey S. Goodman, Ph.D.

5610 Golden Gate Avenue

Oakland, California 94618

 

Re: Amended and Restated Employment Agreement

Dear Corey:

You and Renovis, Inc. (the “Company”) are parties to an Employment Agreement
dated June 8, 2001, as amended on May 1, 2003 and amended and restated on
April 8, 2005 (the “Employment Agreement”), which sets forth, among other
things, the terms of your employment with the Company and certain severance
benefits payable to you in the event of a qualifying termination of your
employment. This letter (the “Agreement”) amends and restates the Employment
Agreement to provide you with additional benefits in the event of certain
terminations of your employment prior to or more than thirteen (13) months
following a Change in Control (as defined below). This Agreement supersedes the
Employment Agreement and any other agreement or policy to which the Company is a
party with respect to your employment with the Company. Notwithstanding the
foregoing, your Confidentiality and Proprietary Information Agreement remains in
full effect.

1. EMPLOYMENT DATE. Your employment by the Company as President and Chief
Executive Officer commenced on September 1, 2001.

2. DUTIES. As the President and Chief Executive Officer, you will continue to
perform the duties customarily associated with these positions. You will
continue to report to the Chairman of the Board of Directors of the Company. You
have been elected to serve as a member of the Company’s Board of Directors (the
“Board”), but such election shall be subject to the continued approval of the
Company’s stockholders. If at any time during your employment with the Company
you are not a member of the Board, you nevertheless may be considered eligible
to attend Board meetings as an observer. Subject to the other provisions in this
Agreement, the Company may change your duties and reporting relationship at its
discretion. You shall continue to devote your full time and attention during
normal business hours to the business affairs of the Company except for
reasonable vacations and periods of illness or incapacity.

3. BASE SALARY. You currently receive an annual base salary of $441,000 for all
hours worked paid on a monthly basis, less payroll deductions and withholdings.
You will continue to be provided with a salary and performance review on an
annual basis by the Board, and you will continue to be eligible for adjustments
of your base salary as merited.

4. INCENTIVE COMPENSATION. You shall continue to be entitled to an annual bonus
targeted at 50% of your base salary based upon your attainment of performance
targets established by you and the Compensation Committee. Your bonus shall
continue to be paid in accordance with standard Company practices, and you will
continue to be eligible for adjustments of your bonus as merited. You were
guaranteed a minimum annual bonus of and



--------------------------------------------------------------------------------

received at least $10,000 for calendar year 2001 and $39,900 for calendar years
2002 and 2003. To obtain a bonus for a year, you must remain an active employee
through the end of the bonus year. You forfeit any bonus for which you would
otherwise be entitled if your employment terminates for any reason before the
end of the bonus year (i.e., no prorated bonus can be earned for a year during
which your employment terminates). For purposes of this Agreement, the bonus
year commences on January 1 and ends on December 31 of such year (except for
2001, for which the bonus year commenced on September 1). The Company may at any
time change or eliminate its bonus program, with prospective effect.

5. STOCK OPTIONS AND RESTRICTED STOCK. Subject to the terms set forth in the
Company’s various equity incentive and stock plans, you have been granted the
stock options and restricted stock listed in the table attached hereto as
Exhibit A. You continue to be eligible for additional stock option grants, at
the Board’s sole discretion, in conjunction with your annual performance review
or bonus payment.

6. BENEFITS. The Company will continue to provide you with the following
benefits.

(a) Standard Benefits. You will continue to be eligible to participate in any of
the employee benefit plans or programs the Company generally makes available to
its exempt employees, pursuant to the terms and conditions of such plans.

(b) Life Insurance Policy. The Company has obtained and will maintain, during
the term of your employment, a term-life insurance policy providing a benefit of
not less than one-million dollars ($1,000,000) to each of the Company and your
estate (the “Life Insurance Policy”). You agree that the Company may secure
additional insurance on your life for the benefit of the Company and that you
shall cooperate in assisting the Company to obtain such Life Insurance Policy,
including providing personal health information as well as submitting to
reasonable medical exams and tests requested by an insurance carrier.

7. EXPENSES. You shall be entitled to reimbursement for all ordinary and
reasonable out-of-pocket business expenses which are reasonably incurred by you
in furtherance of the Company’s business and in accordance with the Company’s
standard policies.

8. VACATION. You will be entitled to vacation and paid time off to the same
extent senior executives of the Company are generally entitled to vacation and
paid time off plus one additional week per calendar year, in each case pursuant
to the Company’s standard policies as may be changed from time to time.

9. COMPANY POLICIES AND CONFIDENTIALITY AGREEMENT. As an employee of the
Company, you will be expected to abide by all of the Company’s policies and
procedures. As a condition of your employment and as a condition to any of the
Company’s obligations under this Agreement, you have executed or will execute
and agree to abide by the terms of the Confidentiality and Proprietary
Information Agreement with the Company.

10. OTHER AGREEMENTS. By accepting this Agreement, you represent and warrant
that your performance of your duties for the Company will not violate any
agreements, obligations or understandings that you may have with any third party
or prior employer. You agree not to make

 

2



--------------------------------------------------------------------------------

any unauthorized disclosure or use, on behalf of the Company, of any
confidential information belonging to any of your former employers. You also
represent that you are not in unauthorized possession of any materials
containing a third party’s confidential and proprietary information. Of course,
during your employment with the Company, you may make use of information
generally known and used by persons with training and experience comparable to
your own, and information which is common knowledge in the industry or is
otherwise legally available in the public domain.

11. DUTY OF LOYALTY. While employed by the Company, you will not engage in any
business activity in competition with the Company nor make preparations to do so
using working time or resources of the Company, and you will not engage in any
outside employment or consulting without written authorization from the Company.

12. TERMINATION. As an employee of the Company, you may terminate your
employment at any time and for any reason whatsoever simply by notifying the
Company. Similarly, the Company may terminate your employment at any time and
for any reason whatsoever, with or without cause. Notwithstanding the foregoing,
the Company could only have terminated your employment during the first six
(6) months of your employment for Cause, as defined below. Your at-will
employment relationship with the Company cannot be changed except in a written
agreement signed by a duly authorized director of the Company.

13. SEVERANCE BENEFITS.

(a) Termination By The Company Without Cause. If your employment by the Company
is terminated by the Company without Cause (as defined below), or if there is a
Constructive Termination (as defined below), in each case at any time prior to
the occurrence of a Change in Control (as defined below) or in each case more
than thirteen (13) months following the occurrence of a Change in Control (as
defined below), and if you provide the Company with a signed general release of
all claims against the Company, in a form provided by and reasonably acceptable
to the Company (a “Release”), and do not revoke the Release within the
applicable revocation period, if any, the Company shall provide you with the
following severance benefits: (1) an amount equal to eighteen (18) months of
your base salary at the rate in effect immediately prior to your termination of
employment, less applicable withholdings, payable in installments pursuant to
the Company’s normal and customary payroll procedures, subject to Section 19
below; (2) provided that you elect to receive health benefits (e.g., medical and
dental) pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), then for the period beginning on your date of termination
and ending on the date which is eighteen (18) full months following your date of
termination (or, if earlier, the date on which you begin benefit coverage with
another employer), the Company shall pay the costs associated with continuation
coverage pursuant to COBRA; and (3) on your date of termination, you shall
immediately become vested with respect to those options to purchase the
Company’s capital stock that you then hold that would have vested during the
Acceleration Period following your date of termination and/or any restrictions
with respect to restricted shares of the Company’s capital stock that you then
hold that would have vested during the Acceleration Period following your date
of termination shall immediately lapse, and you shall be entitled to exercise
any such vested options until the expiration date of such options set forth in
the stock option agreement(s) pursuant to which they were granted. For the
purposes of this Section 13(a), “Acceleration Period” shall mean eighteen
(18) months.

 

3



--------------------------------------------------------------------------------

You understand and agree that you shall not be entitled to any other severance
pay, severance benefits, or any other compensation or benefits other than as set
forth in this paragraph in the event of such a termination, other than as
required under applicable law.

(b) Termination By The Company With Cause Or Termination By You. If your
employment by the Company is terminated by the Company with Cause (as defined
below), or if you voluntarily terminate your employment with the Company (other
than pursuant to a Constructive Termination (as defined below)), you shall not
be entitled to any severance pay, severance benefits, or any compensation or
benefits from the Company whatsoever, other than as required under applicable
law.

(c) Termination Following Change in Control. If your employment by the Company
is terminated by the Company without Cause (as defined below), or if there is a
Constructive Termination (as defined below), in each case at any time within
thirteen (13) months following the occurrence of a Change in Control (as defined
below), and if you provide the Company with a signed Release and do not revoke
the Release within the applicable revocation period, if any, the Company shall
provide you with the following severance benefits: (1) a lump sum payment equal
to the sum of (A) twenty-four (24) months of your base salary plus (B) your
target annual bonus opportunity, in each case, at the rate in effect immediately
prior to the Change in Control, less applicable withholdings, to be paid by the
Company within five (5) business days of your Release becoming no longer subject
to revocation by you; (2) provided that you elect to receive health benefits
(e.g., medical and dental) pursuant to COBRA, then for the period beginning on
your date of termination and ending on the date which is twenty-four (24) full
months following your date of termination (or, if earlier, the date on which you
begin benefit coverage with another employer), the Company shall pay the costs
associated with continuation coverage pursuant to COBRA; (3) on your date of
termination, you shall immediately become 100% vested with respect to all
unvested options to purchase the Company’s capital stock that you then hold
and/or any restrictions with respect to all restricted shares of the Company’s
capital stock that you then hold shall immediately lapse, and you shall be
entitled to exercise any such vested options until the expiration date of such
options set forth in the stock option agreement(s) pursuant to which they were
granted; and (4) for the period beginning on your date of termination and ending
on the date which is twenty-four (24) full months following your date of
termination (or, if earlier, the date on which you accept employment with
another employer), the Company shall pay for and provide you with outplacement
services through a firm selected by the Company in its sole discretion in an
aggregate amount not to exceed $40,000; provided, however, that if you are
terminated by the Company following the effective date of a Change in Control
described in clause (d)(2)(b) below but accept employment with the Company’s
successor or acquirer within thirty (30) days after the effective date of the
Change in Control on terms and conditions not less favorable to you than those
contained in this Agreement, you shall not be entitled to any severance benefits
under this clause (c); provided, further, however, that if your employment is
thereafter terminated by the successor or acquiror without Cause (as defined
below), or if there is a Constructive Termination (as defined below), in each
case at any time within thirteen (13) months following the occurrence of the
Change in Control (as defined below), you shall be entitled to the severance
benefits described above in this clause (c).

 

4



--------------------------------------------------------------------------------

You understand and agree that you shall not be entitled to any other severance
pay, severance benefits, or any other compensation or benefits other than as set
forth in this paragraph in the event of such a termination, other than as
required under applicable law.

(d) Definitions.

(1) Cause. For purposes of this Agreement, the term “Cause” means: (i) theft,
dishonesty or falsification of any employment or Company records; (ii) malicious
or reckless disclosure of the Company’s confidential or proprietary information;
(iii) commission of any immoral or illegal act or any gross or willful
misconduct, where the Company reasonably determines that such act or misconduct
has (A) seriously undermined the ability of the Company’s management to entrust
you with important matters or otherwise work effectively with you,
(B) contributed to the Company’s loss of significant revenues or business
opportunities, or (C) significantly and detrimentally affected the business or
reputation of the Company or any of its subsidiaries; and/or (iv) your breach of
this Agreement or the failure or refusal by you to work diligently to perform
tasks or achieve goals reasonably requested by the Board, provided such breach,
failure or refusal continues after the receipt of reasonable notice in writing
of such failure or refusal and an opportunity to correct the problem. “Cause”
shall not mean a physical or mental disability.

(2) Change in Control. For purposes of this Agreement, the term “Change in
Control” means the consummation of any of the following transactions:

a. the closing of a business combination (such as a merger or consolidation) of
the Company with any other corporation or other type of business entity (such as
a limited liability company), other than a business combination which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such controlling surviving entity outstanding immediately after
such business combination; or

b. the sale, lease, exchange or other transfer or disposition by the Company of
all or substantially all (more than seventy percent (70%)) of the Company’s
assets by value; or

c. an acquisition of any voting securities of the Company by any “person” (as
the term “person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) immediately after
which such person has “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of more than fifty percent (50%) of the combined
voting power of the Company’s then outstanding voting securities.

 

5



--------------------------------------------------------------------------------

(3) Constructive Termination. For purposes of this Agreement, the term
“Constructive Termination” means your resignation within sixty (60) days of one
or more of the following events which remains uncured thirty (30) days after
your delivery of written notice thereof:

a. the delegation to you of duties or the reduction of your duties, either of
which substantially reduces the nature, responsibility, or character of your
position immediately prior to such delegation or reduction;

b. a material reduction by the Company in your base salary in effect immediately
prior to such reduction;

c. a material reduction by the Company in the kind or level of employee benefits
or fringe benefits to which you were entitled prior to such reduction; or the
taking of any action by the Company that would adversely affect your
participation in any plan, program or policy generally applicable to employees
of equivalent seniority; and

d. the Company’s requiring you to relocate your office to a place more than
forty (40) miles from the Company’s present headquarters location (except that
required travel on the Company’s business to an extent substantially consistent
with your present business travel obligations shall not be considered a
relocation).

14. SUCCESSORS. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all (more than seventy percent (70%)) of the business and/or
assets of the Company or any of its subsidiaries to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company or any subsidiary would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle you to the compensation described in Section 13(c)
of this Agreement to which you would be entitled hereunder following a
Constructive Termination, as defined in Section 13(d)(3) above, of your
employment following a Change in Control, as defined in Section 13(d)(2) above,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the date of termination. As
used in this Agreement, the “Company” shall mean the Company as defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

15. PARACHUTE PAYMENTS. Notwithstanding anything contained in this Agreement to
the contrary, in the event that the benefits provided for in this Agreement to
you together with all other payments and the value of any benefit received or to
be received by you:

(a) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and

(b) but for this Section 15, would be subject to the excise tax imposed by
Section 4999 of the Code, then the benefits pursuant to the terms of this
Agreement shall be payable to you either:

(1) in full, or

 

6



--------------------------------------------------------------------------------

(2) as to such lesser amount which would result in no portion of such benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999, results in the receipt
by you on an after-tax basis, of the greatest amount of benefits under this
Agreement, notwithstanding that all or some portion of such benefits may be
subject to the excise tax imposed under Section 4999 of the Code. Unless the
Company and you otherwise agree in writing, any determination required under
this Section 15 shall be made in writing by the Company’s independent public
accountants serving immediately before the Change in Control, as defined in
Section 13(d)(2) above, (the “Accountants”), whose determination shall be
conclusive and binding upon you and the Company for all purposes. For purposes
of making the calculations required by this Section 15, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company shall cause the Accountants to
provide detailed supporting calculations of its determinations to you and the
Company. You and the Company shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 15. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 15.

16. RETURN OF MATERIALS. At the termination of your relationship with the
Company, you will promptly return to the Company, and will not take with you or
use, all items of any nature that belong to the Company, and all materials (in
any form, format, or medium) containing or relating to the Company’s business.

17. NONSOLICITATION. You agree that for two (2) years following the termination
of your employment, you will not, either directly or through others, solicit or
attempt to solicit any employee, consultant or independent contractor of the
Company to terminate his or her relationship with the Company in order to become
an employee, consultant or independent contractor to or for any other person or
business entity.

18. INDEMNIFICATION. You shall be entitled to continued coverage under your
indemnification agreement with the Company. You shall also be entitled to enter
into a new indemnification agreement with the Company containing terms
acceptable to the Company and consistent with the terms of any such
indemnification agreement between the Company and senior executives of the
Company.

19. SECTION 409A. This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Section 409A of the
Code and the final and proposed Department of Treasury Regulations promulgated
thereunder. Any payments scheduled to be made hereunder in installments shall be
made over a period equal to the shorter of (a) the period specified for such
payment in this Agreement and (b) the period beginning on the date of your
termination of employment and ending on March 15 of the year following the year
of your termination of employment with the last payment equal to the sum of the
installments which but for this clause (b) would be paid to you. If
notwithstanding the preceding sentence, any payment

 

7



--------------------------------------------------------------------------------

scheduled to be made hereunder would result in tax liability under Section 409A
of the Code, such payment shall be delayed to the extent necessary for this
Agreement and such payment to not result in tax liability under Section 409A of
the Code and the final (or, if not yet final, the latest proposed) Department of
Treasury Regulations thereunder. Any payments delayed pursuant to this
Section 19 shall be paid to you in a lump sum as soon as administratively
practicable following such delay.

20. ENTIRE AGREEMENT. This Agreement, including Exhibit A, your Confidentiality
and Proprietary Information Agreement, any indemnification agreement between you
and the Company and any indemnification agreement that may be entered into
between you and the Company in the future, constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
respect to the terms and conditions of your employment specified herein. If you
enter into this Agreement you are doing so voluntarily, and without reliance
upon any promise, warranty or representation, written or oral, other than those
expressly contained herein. This Agreement supersedes any other such promises,
warranties, representations or agreements. This Agreement does not, however,
supersede or modify any proprietary information and invention agreement or any
governing stock option agreement you have entered or may enter into with the
Company. This Agreement may not be amended or modified except by a written
agreement signed by you and a duly authorized officer of the Company.

21. SEVERABILITY. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of this Agreement, but such invalid, illegal or
unenforceable provision will be reformed, construed and enforced so as to render
it valid, legal, and enforceable consistent with the intent of the parties
insofar as possible.

22. BINDING NATURE. This Agreement will be binding upon and inure to the benefit
of the personal representatives and successors of the respective parties hereto.

23. GOVERNING LAW. This Agreement will be governed by and construed in
accordance with the laws of the State of California.

24. DISPUTE RESOLUTION. To ensure the timely and economical resolution of
disputes that arise in connection with your employment with the Company, you and
the Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance or interpretation of
this Agreement, your employment, or the termination of your employment, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in San Francisco, California,
conducted by Judicial Arbitration and Mediation Services, Inc. (“JAMS”) under
the applicable JAMS employment rules. By agreeing to this arbitration procedure,
both you and the Company waive the right to resolve any such dispute through a
trial by jury or judge or administrative proceeding. The arbitrator shall:
(a) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision, to include the arbitrator’s essential
findings and

 

8



--------------------------------------------------------------------------------

conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that you or the Company would be entitled to seek in a
court of law. The Company shall pay all JAMS’ arbitration fees. Nothing in this
Agreement is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, you and the Company each
have the right to resolve any issue or dispute over intellectual property rights
by Court action instead of arbitration. Except as may otherwise be provided for
by law, as determined by the arbitrator, each party shall pay its own attorneys’
fees and costs in an action taken under this Section 24.

25. RIGHT TO WORK. As required by law, this Agreement is subject to satisfactory
proof of your right to work in the United States.

If you choose to accept this Agreement under the terms described above, please
sign below and return this letter to me.

We look forward to your favorable reply, and to a productive and enjoyable work
relationship.

 

   

Very truly yours,

    Renovis, Inc.      

/s/ Dr. Anthony Evnin

   

Dr. Anthony Evnin

   

Board Member

 

Accepted and Agreed to by:        

/s/ Corey S. Goodman

      09/15/06      

Corey S. Goodman, Ph.D.

   

Date 

   

 

9



--------------------------------------------------------------------------------

Exhibit A

STOCK OPTION AND RESTRICTED STOCK GRANTS

 

Date of
Grant

   Type of Grant    Number
of
Shares    Exercise
Price

6/13/2000

   Restricted Stock    200,000    $ 0.045

9/14/2001

   ISO    122,222    $ 0.81

5/9/2002

   ISO    8,888    $ 1.125

3/18/2003

   ISO    88,888    $ 1.125

3/18/2003

   NQO    24,444    $ 1.125

8/22/2003

   NQO    144,444    $ 1.135

9/24/2003

   NQO    133,333    $ 4.50

2/9/2005

   ISO    40,022    $ 11.70

2/9/2005

   NQO    99,978    $ 11.70

1/16/2006

   ISO    17,605    $ 18.185

1/16/2006

   NQO    332,395    $ 18.185

For the purposes of this Exhibit A, “ISO” shall mean “incentive stock option”
within the meaning of Section 422 of the Code and “NQO” shall mean a stock
option that is not an ISO.

 

10